Citation Nr: 0216892	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-02 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
back injury.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury.

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issue of entitlement to service 
connection for residuals of a back injury.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from April 1946 to March 1949 
and from June 1949 to November 1952.  His claim comes before 
the Board on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana. 

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a back 
injury.  When the Board completes this development, it will 
notify the veteran as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23 2002) (to be codified at 
38 C.F.R. § 20.903).  The Board will then wait for, and 
review, a response to the notice and, thereafter, prepare a 
separate decision addressing this issue. 

The Board notes that, in an Informal Hearing Presentation 
dated July 2002, the veteran's representative is raising a 
claim for an earlier effective date for a grant of service 
connection for a left knee disability.  The Board refers 
this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of that claim. 

2.  The veteran's left knee disability, which has been 
diagnosed as degenerative arthritis, manifests as stiffness, 
slight tenderness on the lateral joint line and patella and 
limitation of flexion with pain.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is 
entitled to a higher initial evaluation for residuals of a 
left knee injury.  In a rating decision dated October 2001, 
the RO granted the veteran service connection for a left 
knee disability and assigned this disability an evaluation 
of 10 percent, effective from January 2001.  The veteran 
appealed the effective date the RO assigned.

While the appeal was pending, the President signed into law 
legislation that, in part, enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a 
claim.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, 
during the pendency of this appeal, in August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), 
and 3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a statement of the 
case issued in February 2002, the RO informed the veteran of 
the new provisions of the law and indicated that it had 
developed and reconsidered his claim pursuant to that law.  
As explained in greater detail below, a review of the record 
reflects that the RO indeed undertook all development 
necessary to comply with the notification and assistance 
requirements of the VCAA.  Specifically, VA notified the 
veteran of the evidence needed to substantiate his claim, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all other 
evidence necessary for the equitable disposition of that 
claim.  In light of the foregoing, the Board's decision to 
proceed in adjudicating the veteran's claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claim and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002).  For 
instance, after the veteran filed his claim for service 
connection for a left knee disorder, the RO informed the 
veteran by letter dated February 2001 that the following 
information might be needed in support of his claim: 
military service and medical records, a VA physical 
examination report, and evidence from other sources, 
including private doctors and hospitals and the Social 
Security Administration.  In addition, the RO requested the 
veteran's help in obtaining this evidence.  The RO 
specifically asked the veteran to provide the dates and 
places of VA and private knee treatment and indicated that, 
if he wished, he could submit any pertinent private 
treatment reports and statements from private physicians.  
The RO explained that, if the veteran preferred, VA could 
secure these records provided the veteran returned the 
enclosed forms authorizing the release of such records.  See 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding 
that both the statute and regulation clearly require the 
Secretary to notify the claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).  

Finally, in a rating decision dated October 2001, a letter 
notifying the veteran of that decision, and a statement of 
the case issued in February 2002, the RO informed the 
veteran of the reasons for which his claim had been denied 
and of the evidence still needed to substantiate his claim, 
notified him of all regulations pertinent to his claim, 
including those involving VA's duties to notify and assist, 
and provided him an opportunity to submit additional 
evidence and to present additional argument, including in 
the form of hearing testimony, in support of his claim.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA 
outpatient treatment records.  Since then, the veteran has 
not identified any outstanding evidence that still needs to 
be secured.  

In addition, by affording the veteran a VA joint examination 
in September 2001, the RO developed the medical record to 
the extent necessary to decide equitably this claim.  The 
veteran has since argued that another examination is 
necessary for the purpose of assessing the current level of 
impairment caused by his left knee disability.  However, 
given that the examiner conducted the last examination in 
2001 and included all findings necessary to rate the 
veteran's left knee disability pursuant to regulatory 
criteria, the Board believes that another VA examination is 
unnecessary.

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of that claim, the Board must now decide the 
merits of the veteran's claim.

The veteran seeks a higher initial evaluation for his left 
knee disability on the basis that the 10 percent evaluation 
that the RO initially assigned does not accurately reflect 
the severity of his left knee symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7 (2002).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of 
these elements.  The functional loss may be due to absence 
of part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2002); see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the 
adjudicator must consider the extent of functional loss due 
to pain on use or due to flare-ups).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

As previously indicated, the RO initially granted the 
veteran service connection for residuals of a left knee 
injury by rating decision dated October 2001.  The RO 
assigned this disability an evaluation of 10 percent, 
effective from January 2001, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5260.  Since the veteran filed his 
appeal, the 10 percent evaluation has remained in effect.

The veteran's left knee disability has been diagnosed as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings shall be rated on 
the basis of limitation of motion under the appropriate DC 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate DC, an evaluation of 10 
percent is for application for each such major or group of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DCs 
5003, 5010 (2002).  The appropriate DCs in this case are 
5260, on which the RO based the assignment of the 10 percent 
evaluation, and 5261.  These codes provide that a 10 percent 
evaluation is assignable for flexion of the leg limited to 
45 degrees or extension of the leg limited to 10 degrees, 
and a 20 percent evaluation is assignable for flexion of the 
leg limited to 30 degrees or extension of the leg limited to 
15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2002).

Under 38 C.F.R. § 4.71a, DC 5257 (2002), which is also 
pertinent to the veteran's left knee claim, a 10 percent 
evaluation is assignable for slight recurrent subluxation or 
lateral instability of the knee and a 20 percent evaluation 
is assignable for moderate recurrent subluxation or lateral 
instability of the knee. 

In this case, based on the above criteria and for the 
reasons that follow, the Board finds that the veteran's left 
knee disability picture more nearly approximates the 
criteria for the 10 percent evaluation that the RO initially 
assigned. 

According to the veteran's service medical records, the 
veteran fractured his left knee and underwent left knee 
surgery prior to service, in 1939.  In 1949, during his 
first period of active service, he twisted his knee while 
playing basketball.  This injury necessitated a year of heat 
treatment and the use of a knee support.  During a discharge 
examination in November 1952, the veteran reported that, on 
flexion, he felt a sudden pull and clicking sound.

In October 1970, the veteran saw H. S. L., M.D., after he 
slipped on leaves and injured his left knee.  Dr. L. 
aspirated 10ccs of blood from the veteran's left knee.  

During VA outpatient treatment rendered in February 2001, 
the veteran reported that he had chronic left knee pain.  An 
examiner noted crepitus over the lower extremities, but no 
specific left knee findings.  He diagnosed knee pain, most 
likely degenerative joint disease.  One month later, in 
March 2001, W. A. Z., D.O., a private physician, confirmed 
that the veteran had pain and stiffness in his left knee, 
which worsened after certain activities and during weather 
changes.  

In September 2001, the veteran underwent a VA joints 
examination, during which he reported that he had limitation 
of motion of the left knee and constant left knee pain, 
which rated 6 on a scale of 1 to 10 and increased with 
movement.  He also reported that he was probably able to 
walk a mile and walked daily with his wife.  However, he was 
only able to walk 6 steps before having to rest.  The 
examiner noted that the veteran ambulated with a normal gait 
and had a left knee that appeared grossly normal, with no 
effusion.  He also noted that the veteran reported 
tenderness on the lateral joint line of the left knee and 
slight tenderness around the patella on compression and had 
a slight loose anterior cruciate ligament and full extension 
of the left knee.  Initially, the veteran demonstrated 
flexion of the left knee to approximately 40 degrees and 
indicated that pain and tightness hindered him from flexing 
to a greater degree.  However, as the veteran and examiner 
were talking, the examiner slowly eased the veteran's foot 
back until his left knee was flexed to approximately 95 
degrees.  At that point, the veteran noticed the examiner's 
action and indicated that he could not flex his left knee to 
a greater degree without it beginning to hurt.  The examiner 
diagnosed degenerative arthritis of the left knee.   

The aforementioned evidence establishes that the veteran's 
left knee disability, which has been diagnosed as 
degenerative arthritis, manifests as stiffness, slight 
tenderness on the lateral joint line and patella and 
limitation of flexion with pain.  These findings are 
insufficient to establish entitlement to a higher initial 
evaluation.

As previously indicated, DC 5003 provides that degenerative 
arthritis established by x-ray findings shall be evaluated 
on the basis of limitation of motion under the appropriate 
DC for the specific joint involved.  In this case, however, 
the veteran's left knee degenerative arthritis has not been 
confirmed on x-rays.  In either case, the veteran's left 
knee disability is most appropriately evaluated under DCs 
5260 and 5261, which provide that a 10 percent evaluation is 
assignable for flexion of the leg limited to 45 degrees or 
extension of the leg limited to 10 degrees and a 20 percent 
evaluation is assignable for flexion of the leg limited to 
30 degrees or extension of the leg limited to 15 degrees.  

During the September 2001 VA examination, the veteran 
demonstrated an inability to flex his left knee beyond 95 
degrees and there was pain associated with that movement.  
The RO subsequently considered this limitation of motion in 
conjunction with the veteran's reports of pain and 
determined that, collectively, these symptoms warranted a 10 
percent evaluation under DC 5260.  A 20 percent evaluation 
is not warranted under the same code, however, as the 
veteran had full range of extension and, upon the examiner's 
manipulation, demonstrated an ability to flex his left knee 
a full 50 degrees beyond the 45 degrees required for a 20 
percent evaluation.  38 C.F.R. § 4.71a, DC 5260.  

An initial evaluation in excess of 10 percent and/or 
separate evaluations for left knee arthritis and instability 
are also not warranted under DC 5257 or the previously noted 
GC opinions.  First, no medical professional has objectively 
found that the veteran's left knee disability causes slight 
recurrent subluxation or lateral instability.  Second, as 
previously indicated, degenerative arthritis of the left 
knee has not been confirmed on x-rays, and again, even 
assuming otherwise, no medical professional has objectively 
found that the veteran has left knee instability.  Given 
these facts, the Board concludes that the schedular criteria 
for an evaluation in excess of 10 percent for residuals of a 
left knee injury have not been met.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's left knee 
disability.  The veteran does not allege, and the evidence 
does not establish, that this disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  The evidence also does not 
establish that this disability necessitates frequent periods 
of hospitalization.  The veteran's claim for a higher 
initial evaluation does not therefore present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board is thus not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for residuals of a 
left knee injury.  This claim must therefore be denied.  In 
reaching its decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2002).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved 
in the veteran's favor.


ORDER

An evaluation in excess of 10 percent for residuals of a 
left knee injury is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

